
	

113 HR 808 IH: Department of Peacebuilding Act of 2013
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 808
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Ms. Lee of California
			 (for herself, Mr. Conyers,
			 Ms. Hahn, Mr. Polis, Ms.
			 Clarke, Ms. Pingree of
			 Maine, Mr. Andrews,
			 Mr. McGovern, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To establish a Department of
		  Peacebuilding.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Department of Peacebuilding Act
			 of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—ESTABLISHMENT OF DEPARTMENT OF PEACEBUILDING
					Sec. 101. Establishment of Department of
				Peacebuilding.
					Sec. 102. Responsibilities and powers.
					Sec. 103. Principal officers.
					Sec. 104. Office of Peace Education and Training.
					Sec. 105. Office of Domestic Peace Activities.
					Sec. 106. Office of International Peace Activities.
					Sec. 107. Office of Technology for Peace.
					Sec. 108. Office of Arms Control and Disarmament.
					Sec. 109. Office of Peacebuilding Information and
				Research.
					Sec. 110. Office of Human Rights and Economic
				Rights.
					Sec. 111. Intergovernmental Advisory Council on
				Peace.
					Sec. 112. Federal Interagency Committee on Peace.
					Sec. 113. Staff.
					Sec. 114. Consultation required.
					Sec. 115. Collaboration.
					Title II—OTHER MATTERS
					Sec. 201. Legislative recommendations of the
				Secretary.
					Sec. 202. Peace Days.
					Sec. 203. Definitions.
					Sec. 204. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)On July 4, 1776, the Second Continental
			 Congress unanimously declared the independence of the 13 colonies, and the
			 achievement of peace was recognized as one of the highest duties of the new
			 organization of free and independent States by declaring, We hold these
			 truths to be self-evident, that all Men are created equal, that they are
			 endowed by their Creator with certain unalienable rights, that among these are
			 Life, Liberty and the Pursuit of Happiness.
			(2)The Constitution
			 of the United States of America, in its Preamble, further sets forth the
			 insurance of the cause of peace in stating: We the People of the United
			 States, in Order to Form a more perfect Union, establish Justice, insure
			 domestic Tranquility, provide for the common defence, promote the general
			 Welfare, and secure the Blessings of Liberty to ourselves and our
			 Posterity.
			(3)During the course of the 20th century, more
			 than 100,000,000 people perished in wars. The United States has been at war
			 over the past decade, with 6,600 members of the Armed Forces and hundreds of
			 thousands of civilians estimated to have been killed in the conflicts in Iraq
			 and Afghanistan.
			(4)Every year 300,000
			 people are killed by gun violence around the world. In the United States,
			 100,000 people are shot each year in murders, assaults, suicides and suicide
			 attempts, accidents, and police actions. Over 30,000 people die each year of
			 gunshot wounds, 12,000 of whom are murdered. Every day, 50 children are shot,
			 and 8 of those children die.
			(5)A 2004 World Health Organization report
			 estimates that interpersonal violence within the United States costs
			 approximately $300 billion annually, not including war-related costs. The
			 Centers for Disease Control and Prevention states that an average of 16 people
			 age 10 to 24 were murdered each day in the United States in 2005. The Pew
			 Charitable Trust calculates that child abuse and neglect in the United States
			 cost $103.8 billion in 2007.
			(6)In 1999, the United Nations adopted a
			 Programme of Action on a Culture of Peace, stating that a culture of peace is
			 an integral approach to preventing violence and violent conflicts, an
			 alternative to the culture of war and violence, and is based on education for
			 peace, the promotion of sustainable economic and social development, respect
			 for human rights, equality between women and men, democratic participation,
			 tolerance, and the free flow of information and disarmament. The United Nations
			 declared the years 2001 through 2010 an International Decade for a Culture of
			 Peace and Non-Violence for the Children of the World and the United Nations
			 supports a culture of peace going forward.
			(7)On April 4, 2012, the Institute for
			 Economics and Peace released a United States Peace Index, which assessed
			 peacefulness at the State and city levels and analyzed the costs associated
			 with violence and the socio-economic measures associated with peace. While
			 violence within the United States had declined over the year 2011, violence and
			 violence containment still cost the average taxpayer $3,257. The total cost of
			 violence to the United States—including lost productivity from violence—was
			 conservatively calculated to be over $460 billion.
			(8)A study by the Institute for Economics and
			 Peace released September 20, 2012, reports conservative estimates for 2010,
			 that 15 percent of the gross domestic product of the United States, or $15,000
			 per taxpayer, was spent on containing violence. The study included government,
			 corporate, and individual expenditure, regardless of whether it was related to
			 international affairs such as offshore military activities, or domestic
			 spending such as dealing with crime and the consequences of crime.
			(9)Violence prevention is cost effective. For
			 every dollar spent in violence prevention and peacebuilding, many lives and
			 many dollars are saved. The philosophy and techniques of nonviolence and the
			 science of peacebuilding provide tools and techniques that can be applied not
			 only at the levels of individual and community growth, but also within the
			 Federal Government and at national and international levels.
			(10)Peacebuilding is defined by the United
			 Nations as a range of measures targeted to reduce the risk of lapsing or
			 relapsing into conflict by strengthening national capacities at all levels for
			 conflict management, and to lay the foundations for sustainable peace and
			 development. Peacebuilding is built upon research into the root causes of
			 violence in the United States and the world, through promotion and promulgation
			 of effective policies and programs that ameliorate those root causes of
			 violence, and through providing all citizens, organizations, and governmental
			 bodies with opportunities to learn about and practice the essential tools of
			 nonviolent conflict resolution and peacebuilding.
			(11)In 2000, the Earth Charter Commission
			 released the Earth Charter, an international declaration of fundamental values
			 and principles created to build a just, sustainable, and peaceful global
			 society. The preamble of the Earth Charter provides, To move forward we
			 must recognize that in the midst of a magnificent diversity of cultures and
			 life forms we are one human family and one Earth community with a common
			 destiny. We must join together to bring forth a sustainable global society
			 founded on respect for nature, universal human rights, economic justice, and a
			 culture of peace. Peacebuilding is working together with all nations to
			 protect both life and land and hold the Earth in balance.
			IESTABLISHMENT OF
			 DEPARTMENT OF PEACEBUILDING
			101.Establishment
			 of Department of Peacebuilding
				(a)EstablishmentThere
			 is hereby established a Department of Peacebuilding, that shall—
					(1)be a department in
			 the executive branch of the Federal Government; and
					(2)be dedicated to
			 peacebuilding, peacemaking, and the study and promotion of conditions conducive
			 to both domestic and international peace and a culture of peace.
					(b)Secretary of
			 PeacebuildingThere shall be at the head of the Department a
			 Secretary of Peacebuilding, who shall be appointed by the President, by and
			 with the advice and consent of the Senate.
				(c)MissionThe
			 Department shall—
					(1)cultivate peace
			 and peacebuilding as a strategic national policy objective;
					(2)reduce and prevent
			 violence in the United States and internationally through peacebuilding and
			 effective nonviolent conflict resolution;
					(3)strengthen
			 nonmilitary means of peacemaking;
					(4)take a proactive,
			 strategic approach in the development of field-tested, best practices and
			 policies that promote national and international conflict prevention,
			 nonviolent intervention, mediation, peaceful resolution of conflict, and
			 structured mediation of conflict;
					(5)address matters
			 both domestic and international in scope;
					(6)provide an
			 institutional platform for the growing wealth of expertise in peacebuilding to
			 dramatically reduce the national and global epidemic of violence;
					(7)support local
			 communities in finding, funding, replicating, and expanding programs to reduce
			 and prevent violence;
					(8)invest in
			 nongovernmental organizations that have implemented successful initiatives to
			 reduce and prevent violence, both internationally and domestically; and
					(9)consult with other
			 Federal agencies to apply and practice the science of peacebuilding in their
			 respective fields of responsibility.
					102.Responsibilities
			 and powers
				(a)In
			 generalThe Secretary shall—
					(1)work proactively
			 and interactively with each branch of the Federal Government on all policy
			 matters relating to conditions of peace;
					(2)call on the
			 experience and expertise of the people of the United States and seek
			 participation in the development of policy from private, public, and
			 nongovernmental organizations;
					(3)monitor and
			 analyze causative principles of conflict and make policy recommendations for
			 developing and maintaining peaceful conduct;
					(4)research effective violence reduction
			 programs and promote and promulgate such programs within Government and
			 society; and
					(5)consult with private, public, and
			 nongovernmental organizations to develop a metric model that provides the means
			 to measure and report progress toward peace in the United States to the
			 President, Congress, and the people of the United States, and issue reports on
			 such progress annually.
					(b)Domestic
			 responsibilitiesThe Secretary shall collaborate with
			 governmental and nongovernmental entities and citizens to promote personal and
			 community security and peace by—
					(1)developing new
			 policies and supporting existing policies that effectively address personal and
			 family violence, including suicide, domestic violence, spousal abuse, child
			 abuse, and mistreatment of the elderly;
					(2)creating new
			 policies and programs and expanding existing policies and programs that
			 effectively reduce drug and alcohol abuse;
					(3)developing new
			 policies and programs and expanding existing policies and programs that
			 effectively address crime, punishment, and rehabilitation, including—
						(A)working to reduce
			 prison recidivism rates;
						(B)supporting the
			 implementation of nonviolent conflict resolution education and training for
			 victims, perpetrators, and those who work with them; and
						(C)supporting
			 effective police and community relations;
						(4)analyzing existing
			 policies, employing successful, field-tested programs, and developing new
			 approaches for dealing with the tools of violence, including handguns,
			 especially among youth;
					(5)developing new and
			 expanding effective programs that relate to the societal challenges of school
			 violence, gangs, racial or ethnic violence, violence against gays and lesbians,
			 and police-community relations disputes;
					(6)making policy
			 recommendations to the Attorney General regarding civil rights and labor
			 law;
					(7)assisting in the
			 establishment and funding of community-based violence prevention programs,
			 including violence prevention counseling and peer mediation in schools and
			 unarmed civilian peacekeeping at a local level;
					(8)providing
			 counseling and advocating on behalf of individuals victimized by
			 violence;
					(9)providing for public education programs and
			 counseling strategies that promote tolerance and respect for the diversity of
			 the people of the United States with regard to race, religion, creed, gender
			 and gender identification, sexual orientation, age, ethnicity, and other
			 perceived difference; and
					(10)supporting local community initiatives that
			 draw on neighborhood resources to create peace projects that facilitate the
			 development of conflict resolution and thereby inform and inspire national
			 policy.
					(c)International
			 responsibilitiesThe Secretary shall—
					(1)advise the
			 Secretary of Defense and the Secretary of State on matters relating to national
			 security, including the protection of human rights and the prevention of,
			 amelioration of, and de-escalation of unarmed and armed international
			 conflict;
					(2)contribute to and
			 participate in the development of training of all United States personnel who
			 administer post-conflict reconstruction and demobilization in war-torn
			 societies;
					(3)sponsor country
			 and regional conflict-prevention and dispute-resolution initiatives, create
			 special task forces, and draw on local, regional, and national expertise to
			 develop plans and programs for addressing the root sources of conflict in
			 troubled areas;
					(4)counsel and
			 advocate on behalf of women victimized by violence, including rape, during
			 conflict and post-conflict situations;
					(5)provide for
			 exchanges between the United States and other nations of individuals who
			 endeavor to develop domestic and international peace-based initiatives;
					(6)encourage the
			 development of international sister city programs, pairing United States cities
			 with cities around the globe for artistic, cultural, economic, educational, and
			 faith-based exchanges;
					(7)establish and
			 administer a budget designated for the training and deployment of unarmed
			 civilian peacekeepers to participate in multinational nonviolent peacekeeping
			 forces that may be conducted by civilian, governmental, or multilateral
			 organizations;
					(8)jointly with the
			 Secretary of the Treasury, strengthen peace enforcement through hiring and
			 training monitors and investigators to help with the enforcement of
			 international arms embargoes;
					(9)bring together all
			 stakeholders who are impacted by a conflict by facilitating peace summits where
			 such stakeholders may gather under carefully prepared conditions to promote
			 nonviolent communication and mutually beneficial solutions;
					(10)submit to the
			 President recommendations for reductions in weapons of mass destruction, and
			 make annual reports to the President on the sale of arms from the United States
			 to other nations, with analysis of the impact of such sales on the defense of
			 the United States and how such sales affect peace;
					(11)in consultation
			 with the Secretary of State, develop strategies for sustainability and
			 management of the distribution of international funds;
					(12)advise the
			 Permanent Representative of the United States to the United Nations on matters
			 pertaining to the United Nations Security Council; and
					(13)support the
			 implementation of international peacebuilding strategies through a balanced use
			 of peacebuilding, diplomacy, development, and defense.
					(d)Membership of
			 the Secretary of Peacebuilding on the National Security
			 CouncilSection 101(a) of the National Security Act of 1947 (50
			 U.S.C. 402(a)) is amended—
					(1)in paragraph (6), by striking
			 Director for Mutual Security; and inserting Secretary of
			 Peacebuilding; and;
					(2)by striking
			 paragraph (7);
					(3)by redesignating
			 paragraph (8) as paragraph (7); and
					(4)in paragraph (7)
			 (as redesignated by paragraph (3) of this subsection), by striking the
			 Chairman of the Munitions Board, and the Chairman of the Research and
			 Development Board,.
					(e)Human security
			 responsibilitiesThe Secretary shall address and offer nonviolent
			 conflict resolution strategies and suggest resources for unarmed civilian
			 peacekeepers to the appropriate relevant parties on issues of human security if
			 such security is threatened by conflict, whether such conflict is geographic,
			 religious, ethnic, racial, or class-based in its origin, derives from economic
			 concerns, or is initiated through disputes concerning scarcity of natural
			 resources (such as water and energy resources), food, trade, or climate and
			 environmental concerns.
				(f)Media-Related
			 responsibilitiesRespecting the First Amendment to the
			 Constitution of the United States and the requirement for free and independent
			 media, the Secretary shall—
					(1)seek assistance in
			 the design and implementation of nonviolent policies from media
			 professionals;
					(2)study the role of
			 the media in the escalation and de-escalation of conflict at domestic and
			 international levels, including the role of fear-inducing and hate-inducing
			 speech and actions, and making the findings of such study public; and
					(3)make
			 recommendations to professional media organizations in order to provide
			 opportunities to increase media awareness of peace-building initiatives.
					(g)Educational
			 responsibilitiesThe Secretary shall—
					(1)with the support
			 of, and in consultation with, the United States Institute of Peace, develop a
			 peace education curriculum that includes studies of—
						(A)the civil rights
			 movement in the United States and throughout the world, with special emphasis
			 on the role of nonviolence and how individual endeavor and involvement have
			 contributed to advancements in peace and justice;
						(B)peace agreements
			 and circumstances in which peaceful intervention has worked to stop conflict;
			 and
						(C)the patriarchal structure of society and
			 the inherent violence of such structure in the shaping of relationships and
			 institutions;
						(2)in consultation
			 with the Secretary of Education—
						(A)commission the development of such
			 curriculum and make such curriculum available to local school districts to
			 enable the use of peace education objectives at elementary schools and
			 secondary schools in the United States;
						(B)support in early childhood, elementary
			 schools, secondary schools, and institutions of higher education a
			 well-resourced, balanced education that includes math, science, English,
			 history, ethnic studies, social studies, health, physical education, foreign
			 languages, the arts, and music that will prepare students for success in a
			 globally interconnected world; and
						(C)offer incentives
			 in the form of grants and training to encourage the development of State peace
			 curricula and assist schools in applying for such curricula;
						(3)work with
			 educators to equip students to become skilled in achieving peace through
			 reflection, and facilitate instruction in the ways of peaceful conflict
			 resolution;
					(4)ensure that schools are nonviolence zones
			 that provide a peaceful educational environment;
					(5)create school and
			 community cultures where students and staff do not feel threatened and are free
			 from bullying and harassment by developing and implementing curricula in
			 nonviolent conflict resolution education for teachers, students, parents, the
			 school community, and the community at large;
					(6)maintain a public
			 website to solicit and receive ideas for the development of peace from the
			 wealth of the politically, socially, and culturally diverse public;
					(7)proactively engage
			 the critical thinking capabilities of students and teachers of elementary
			 schools, secondary schools, and institutions of higher education through the
			 Internet and other media and issue periodic reports concerning any submissions
			 from such students and teachers;
					(8)create and
			 establish a Peace Academy that shall—
						(A)be modeled after
			 the military service academies; and
						(B)provide a 4-year
			 course of instruction in peace education, after which graduates will be
			 required to serve 5 years in public service in programs dedicated to domestic
			 or international nonviolent conflict resolution; and
						(9)provide grants for
			 peace studies departments in institutions of higher education throughout the
			 United States.
					103.Principal
			 officers
				(a)Under Secretary
			 of PeacebuildingThe President shall appoint an Under Secretary
			 of Peacebuilding in the Department, by and with the advice and consent of the
			 Senate. During the absence or disability of the Secretary, or in the event of a
			 vacancy in the office of the Secretary, the Under Secretary shall act as
			 Secretary. The Secretary shall designate the order in which other officials of
			 the Department shall act and perform the functions of the Secretary during the
			 absence or disability of both the Secretary and Under Secretary or in the event
			 of vacancies in both offices.
				(b)Additional
			 positions
					(1)In
			 generalThe President shall
			 appoint in the Department, by and with the advice and consent of the
			 Senate—
						(A)an Assistant
			 Secretary for Peace Education and Training;
						(B)an Assistant
			 Secretary for Domestic Peace Activities;
						(C)an Assistant
			 Secretary for International Peace Activities;
						(D)an Assistant
			 Secretary for Technology for Peace;
						(E)an Assistant
			 Secretary for Arms Control and Disarmament;
						(F)an Assistant
			 Secretary for Peacebuilding Information and Research;
						(G)an Assistant
			 Secretary for Human and Economic Rights; and
						(H)a General
			 Counsel.
						(2)Establishment of
			 Inspector General of the Department of PeacebuildingSection 12 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended—
						(A)in paragraph (1),
			 by inserting Peacebuilding, after Homeland
			 Security,; and
						(B)in paragraph (2), by inserting
			 Peacebuilding, after Homeland Security,.
						(3)Additional
			 officersThe President shall
			 appoint 4 additional officers in the Department, by and with the advice and
			 consent of the Senate. The officers appointed under this paragraph shall
			 perform such functions as the Secretary shall prescribe, including—
						(A)congressional
			 relations functions;
						(B)public information
			 functions, including providing, through the use of the latest technologies,
			 useful information about peace and the work of the Department;
						(C)management and
			 budget functions; and
						(D)planning,
			 evaluation, and policy development functions, including development of policies
			 to promote the efficient and coordinated administration of the Department and
			 its programs and encourage improvements in conflict resolution and violence
			 prevention.
						(4)Description of
			 functionsIn any case in which the President submits the name of
			 an individual to the Senate for confirmation as an officer of the Department
			 under this subsection, the President shall state the particular functions such
			 individual will exercise upon taking office.
					(c)Authority of
			 SecretaryEach officer described in this section shall report
			 directly to the Secretary and shall, in addition to any functions vested in or
			 required to be delegated to such officer, perform such additional functions as
			 the Secretary may prescribe.
				104.Office of Peace
			 Education and Training
				(a)In
			 generalThere shall be in the
			 Department an Office of Peace Education and Training, the head of which shall
			 be the Assistant Secretary for Peace Education and Training. The Assistant
			 Secretary for Peace Education and Training shall carry out those functions of
			 the Department relating to the creation, encouragement, and impact of peace
			 education and training at the elementary, secondary, university, and
			 postgraduate levels, including the development of a Peace Academy, and
			 disseminate applicable policies and research in consultation with entities of
			 the Department of Health and Human Services, including—
					(1)the Administration
			 for Children and Families;
					(2)the Administration
			 on Aging;
					(3)Centers for
			 Disease Control and Prevention; and
					(4)the National Institutes of Health.
					(b)Peace
			 curriculumThe Assistant Secretary of Peace Education and
			 Training, in consultation with the Secretary of Education, the United States
			 Institute of Peace, nongovernmental groups, public institutions, peace and
			 conflict studies programs of institutions of higher education, and Federal
			 agencies that provide effective peace training materials and curricula, shall
			 support the development and dissemination of effective peace curricula and
			 supporting materials for distribution to departments of education in each State
			 and territory of the United States. The peace curriculum shall include—
					(1)building
			 communicative peace skills and nonviolent conflict resolution skills;
					(2)teaching and
			 fostering compassion, empathy, tolerance, respect, inclusion, and forgiveness;
			 and
					(3)promoting other
			 objectives to increase the knowledge of peace processes.
					(c)GrantsThe
			 Assistant Secretary of Peace Education and Training shall—
					(1)provide peace
			 education grants to institutions of higher education for the creation and
			 expansion of peace studies departments and the education and training of
			 teachers in peace studies; and
					(2)create a Community
			 Peace Block Grant program under which the Secretary shall make grants to
			 nonprofit organizations and nongovernmental organizations for the purposes of
			 developing innovative neighborhood programs for nonviolent conflict resolution
			 and creating local peacebuilding initiatives.
					105.Office of
			 Domestic Peace Activities
				(a)In
			 generalThere shall be in the Department an Office of Domestic
			 Peace Activities, the head of which shall be the Assistant Secretary for
			 Domestic Peace Activities. The Assistant Secretary for Domestic Peace
			 Activities shall carry out those functions in the Department affecting domestic
			 peace activities, including the development of policies that increase awareness
			 about intervention and counseling on domestic violence and conflict.
				(b)ResponsibilitiesThe
			 Assistant Secretary for Domestic Peace Activities shall—
					(1)develop policy and
			 disseminate best practices from the field for the treatment of drug and alcohol
			 abuse;
					(2)develop
			 community-based strategies for celebrating diversity and promoting
			 tolerance;
					(3)develop new policies and build on existing
			 proven programs—
						(A)to assist in the prevention of crime,
			 including the development of community policing strategies and peaceful
			 settlement skills among police and other public safety officers;
						(B)to assist in the re-entry into the
			 community by individuals who have been incarcerated, including training in
			 anger management and peacebuilding skills, life skills, and educational and job
			 skills;
						(C)to assist in creating strong and healthy
			 families, including supporting mental health services, domestic violence
			 prevention, gang prevention, anti-bullying programs, substance abuse
			 prevention, and parenting skills;
						(D)to provide restorative justice programs at
			 all levels of the criminal justice system that bring together offenders,
			 victims, and community members in an effort to repair the damage caused by
			 criminal activity through accountability and rehabilitation;
						(E)to provide for training and deployment into
			 neighborhoods of nonmilitary domestic conflict prevention and peacemaking
			 personnel, including violence interrupters and civilian community peacekeepers;
			 and
						(F)to implement community-based policing to
			 break down barriers between law enforcement officers and the people such
			 officers serve;
						(4)promote informal and cultural exchanges
			 between individuals and groups of proximate neighborhoods and regions to
			 encourage understanding and acceptance; and
					(5)disseminate applicable policies and
			 research in consultation with appropriate entities of—
						(A)the Department of
			 Justice;
						(B)the Department of Health and Human
			 Services;
						(C)the Department of State; and
						(D)the Department of Education.
						(c)GrantsThe Assistant Secretary for Domestic Peace
			 Activities shall create a grant program to be known as the Cultural Diplomacy
			 for Peace grant program under which the Secretary shall make grants to
			 elementary schools, secondary schools, institutions of higher education,
			 nonprofit organizations, and nongovernmental organizations for the purpose of
			 developing domestic cultural exchanges, including exchanges relating to the
			 arts and sports, that promote diplomacy and cultural understanding between
			 neighborhoods and members of the neighboring communities.
				106.Office of
			 International Peace Activities
				(a)In
			 generalThere shall be in the Department an Office of
			 International Peace Activities, the head of which shall be the Assistant
			 Secretary for International Peace Activities. The Assistant Secretary for
			 International Peace Activities shall carry out those functions in the
			 Department affecting international peace activities.
				(b)ResponsibilitiesThe
			 Assistant Secretary for International Peace Activities shall—
					(1)develop new programs and promote existing
			 proven programs to—
						(A)provide for the
			 training and deployment of graduates of the Peace Academy established under
			 section 102(f) and other nonmilitary conflict prevention and peacemaking
			 personnel;
						(B)support country and regional conflict
			 prevention and dispute resolution initiatives in countries experiencing social,
			 political, or economic strife;
						(C)provide training for the administration of
			 post-conflict reconstruction and demobilization in war-torn societies;
						(D)address root causes of violence;
						(E)eradicate extreme
			 hunger and poverty;
						(F)achieve universal
			 primary education; and
						(G)empower women and
			 girls;
						(2)support the
			 creation of a multinational nonviolent peace force;
					(3)provide for the
			 exchanges between individuals of the United States and other nations who are
			 endeavoring to develop domestic and international peace-based initiatives;
			 and
					(4)disseminate applicable policies and
			 research in consultation with appropriate entities of—
						(A)the Department of State;
						(B)the Department of Labor;
						(C)the Peace Corps;
			 and
						(D)the United States Institute of
			 Peace.
						(c)GrantsThe Assistant Secretary for International
			 Peace Activities shall create a grant program to be known as the International
			 Cultural Diplomacy for Peace grant program under which the Secretary shall make
			 grants to elementary schools, secondary schools, institutions of higher
			 education, nonprofit organizations, and nongovernmental organizations for the
			 purpose of developing international cultural exchanges, including exchanges
			 related to the arts and sports, that promote diplomacy and cultural
			 understanding between the United States and members of the international
			 community.
				107.Office of
			 Technology for Peace
				(a)In
			 generalThere shall be in the
			 Department an Office of Technology for Peace, the head of which shall be the
			 Assistant Secretary for Technology for Peace. The Assistant Secretary for
			 Technology for Peace shall carry out those functions in the Department
			 affecting the awareness, study, and impact of developing new technologies on
			 the creation and maintenance of domestic and international peace, and
			 disseminate applicable policies and research in consultation with appropriate
			 entities of the Department of State.
				(b)GrantsThe
			 Assistant Secretary for Technology for Peace shall make grants for the research
			 and development of technologies in transportation, communications, agriculture,
			 and energy that—
					(1)are nonviolent in
			 application; and
					(2)encourage the
			 conservation and sustainability of natural resources in order to prevent future
			 conflicts regarding scarce resources.
					108.Office of Arms
			 Control and Disarmament
				(a)In
			 generalThere shall be in the Department an Office of Arms
			 Control and Disarmament, the head of which shall be the Assistant Secretary for
			 Arms Control and Disarmament. The Assistant Secretary for Arms Control and
			 Disarmament shall carry out those functions in the Department affecting arms
			 control programs and arms limitation agreements.
				(b)ResponsibilitiesThe
			 Assistant Secretary for Arms Control and Disarmament shall—
					(1)advise the
			 Secretary on interagency discussions and international negotiations, including
			 discussions involving the Secretary of State, the Atomic Energy Commission, and
			 the Secretary of Defense, regarding the reduction and elimination of weapons of
			 mass destruction throughout the world, including the dismantling of such
			 weapons and the safe and secure storage of materials related thereto;
					(2)assist nations,
			 international agencies, and nongovernmental organizations in assessing the
			 locations of the buildup of nuclear arms and other weapons of mass
			 destruction;
					(3)develop nonviolent
			 strategies to deter testing or use of offensive or defensive nuclear weapons
			 and other weapons of mass destruction, whether based on land, air, sea, or in
			 space;
					(4)serve as a
			 depository for copies of all contracts, agreements, and treaties that address
			 the reduction and elimination of nuclear weapons and other weapons of mass
			 destruction or the protection of space from militarization;
					(5)provide technical
			 support and legal assistance for the implementation of such agreements;
			 and
					(6)disseminate applicable policies and
			 research in consultation with appropriate entities of the Department of State
			 and the Department of Commerce.
					109.Office of
			 Peacebuilding Information and Research
				(a)In
			 generalThere shall be in the
			 Department an Office of Peacebuilding Information and Research, the head of
			 which shall be the Assistant Secretary for Peacebuilding Information and
			 Research. The Assistant Secretary for Peacebuilding Information and Research
			 shall carry out those functions in the Department affecting research and
			 analysis relating to creating, initiating, and modeling approaches to peaceful
			 coexistence and nonviolent conflict resolution.
				(b)ResponsibilitiesThe Assistant Secretary for Peacebuilding
			 Information and Research shall—
					(1)commission or
			 compile studies on the impact of war, especially on the physical and mental
			 condition of children (using the 10-point anti-war agenda in the United Nations
			 Children’s Fund report, State of the World’s Children 1996, as a guide) that
			 shall include the study of the effect of war on the environment and public
			 health;
					(2)compile
			 information on effective community peacebuilding activities and disseminate
			 such information to local governments and nongovernmental organizations in the
			 United States and abroad;
					(3)commission or
			 compile research on the effect of violence in the media and make such reports
			 available to the Congress annually;
					(4)publish a monthly
			 journal of the activities of the Department and encourage scholarly
			 participation;
					(5)sponsor
			 conferences throughout the United States to create awareness of the work of the
			 Department; and
					(6)where applicable,
			 work to carry out the responsibilities under this subsection in consultation
			 with the United States Institute of Peace and other governmental and
			 nongovernmental entities, including—
						(A)the Department of
			 Health and Human Services;
						(B)the Department of
			 Justice; and
						(C)the Department of
			 State.
						110.Office of Human
			 Rights and Economic Rights
				(a)In
			 generalThere shall be in the Department an Office of Human
			 Rights and Economic Rights, the head of which shall be the Assistant Secretary
			 for Human Rights and Economic Rights. The Assistant Secretary for Human Rights
			 and Economic Rights shall carry out those functions in the Department that
			 support the principles of the Universal Declaration of Human Rights adopted by
			 the General Assembly of the United Nations on December 10, 1948.
				(b)ResponsibilitiesThe
			 Assistant Secretary for Human Rights and Economic Rights shall—
					(1)assist the
			 Secretary, in consultation with the Secretary of State, in furthering the
			 incorporation of the principles of human rights, as enunciated in the Universal
			 Declaration of Human Rights, United Nations General Assembly Resolution 217A
			 (III) of December 10, 1948, into all agreements between the United States and
			 other nations to help reduce the causes of violence;
					(2)consult with the
			 Secretary of State, the Atrocities Prevention Board of the White House, and
			 other similarly concerned governmental and nongovernmental agencies to gather
			 information on and document domestic and international human rights abuses,
			 including genocide, torture, human trafficking, child soldiers, and child
			 labor, and recommend to the Secretary nonviolent responses to promote
			 awareness, understanding, and correction of abuses;
					(3)make such
			 information available to other governmental and nongovernmental agencies in
			 order to facilitate nonviolent conflict resolution;
					(4)provide trained
			 observers to work with nongovernmental organizations for purposes of creating a
			 climate conducive to the respect for human rights;
					(5)conduct economic
			 analyses of the scarcity of human and natural resources as a source of conflict
			 and make recommendations to the Secretary for nonviolent prevention of such
			 scarcity, nonviolent intervention in case of such scarcity, and the development
			 of programs to assist people facing such scarcity, whether due to armed
			 conflict, misdistribution of resources, or natural causes;
					(6)assist the
			 Secretary, in consultation with the Secretary of State and the Secretary of the
			 Treasury, in developing strategies regarding the sustainability and the
			 management of the distribution of funds from international agencies, the
			 conditions regarding the receipt of such funds, and the impact of those
			 conditions on the peace and stability of the recipient nations;
					(7)assist the
			 Secretary, in consultation with the Secretary of State and the Secretary of
			 Labor, in developing strategies to promote full compliance with domestic and
			 international labor rights law;
					(8)conduct policy
			 analysis to ensure that the international development investments of the United
			 States positively impact the peace and stability of the recipient nation;
			 and
					(9)disseminate policies and research in
			 consultation with appropriate entities of the Department of State.
					111.Intergovernmental
			 Advisory Council on Peace
				(a)In
			 generalThere shall be in the Department an advisory committee
			 known as the Intergovernmental Advisory Council on Peace (in this section
			 referred to as the Council). The Council shall provide
			 assistance and make recommendations to the President and the Secretary
			 concerning intergovernmental policies relating to peace and nonviolent conflict
			 resolution.
				(b)ResponsibilitiesThe
			 Council shall—
					(1)provide a forum
			 for representatives of Federal, State, and local governments to discuss peace
			 issues;
					(2)promote better
			 intergovernmental relations and offer professional mediation services to
			 resolve intergovernmental conflict as needed; and
					(3)submit biennially, or more frequently if
			 determined necessary by the Council, a report to the President, the Secretary,
			 and Congress reviewing the impact of Federal peace activities on the Federal
			 Government and on State and local governments.
					(c)MembershipThe Secretary shall appoint the members of
			 the Council.
				112.Federal
			 Interagency Committee on Peace
				(a)EstablishmentThere is established a Federal Interagency
			 Committee on Peace (in this section referred to as the
			 Committee). The Committee shall—
					(1)assist the
			 Secretary in providing a mechanism to assure that the procedures and actions of
			 the Department and other Federal agencies are fully coordinated; and
					(2)study and make
			 recommendations for assuring effective coordination of Federal programs,
			 policies, and administrative practices affecting peace.
					(b)MembershipThe
			 Secretary shall appoint the members of the Committee.
				113.StaffThe Secretary may appoint and fix the
			 compensation of such employees as may be necessary to carry out the functions
			 of the Secretary and the Department. Except as otherwise provided by law, such
			 employees shall be appointed in accordance with applicable laws and the
			 compensation of such employees fixed in accordance with title 5, United States
			 Code.
			114.Consultation
			 required
				(a)Consultation in
			 cases of conflict and violence prevention
					(1)In
			 generalIn any case in which a conflict between the United States
			 and any other government or entity is imminent or occurring, the Secretary of
			 Defense and the Secretary of State shall consult with the Secretary of
			 Peacebuilding concerning violence prevention, nonviolent means of conflict
			 resolution, and peacebuilding.
					(2)Diplomatic
			 initiativesIn any case in which a conflict described in
			 paragraph (1) is ongoing or recently concluded, the Secretary shall conduct an
			 independent study of diplomatic initiatives undertaken by the United States and
			 other parties to such conflict.
					(3)Initiative
			 assessmentIn any case in which a conflict described in paragraph
			 (1) has recently concluded, the Secretary shall assess the effectiveness of any
			 initiatives in ending such conflict.
					(4)Consultation
			 processThe Secretary shall establish a formal process of
			 consultation in a timely manner with the Secretary of State, the Secretary of
			 Defense, and the National Security Council—
						(A)prior to the
			 initiation of any armed conflict between the United States and any other
			 nation; and
						(B)for any matter
			 involving the use of Department of Defense personnel within the United
			 States.
						(b)Consultation in
			 drafting treaties and agreementsThe head of each appropriate
			 Federal agency shall consult with the Secretary in drafting treaties and peace
			 agreements.
				115.CollaborationThe Secretary shall, for the greatest
			 effectiveness in promoting peace and peacebuilding, collaborate with all
			 related programs in all Federal agencies.
			IIOTHER
			 MATTERS
			201.Legislative
			 recommendations of the SecretaryNot later than 1 year after the date of the
			 appointment of the first Secretary, the Secretary shall prepare and submit to
			 Congress proposed legislation containing any necessary and appropriate
			 amendments to the laws of the United States to carry out the purposes of this
			 Act.
			202.Peace
			 DaysThe Secretary shall
			 encourage citizens to observe and celebrate the blessings of peace and endeavor
			 to create peace on Peace Days. Such days shall include discussions of the
			 professional activities and the achievements in the lives of
			 peacemakers.
			203.DefinitionsIn this Act:
				(1)DepartmentThe term Department means
			 the Department of Peacebuilding established under section 101(a).
				(2)Elementary
			 schoolThe term
			 elementary school has the meaning given that term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(3)Federal
			 agencyThe term
			 Federal agency has the meaning given the term
			 agency in section 551(1) of title 5, United States Code.
				(4)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given that term
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
				(5)Nonprofit
			 organizationThe term
			 nonprofit organization means an entity that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986; and
					(B)is exempt from tax
			 under section 501(a) of such Code.
					(6)Secondary
			 schoolThe term secondary school has the meaning
			 given that term in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
				(7)SecretaryThe
			 term Secretary means the Secretary of Peacebuilding appointed
			 under section 101(b).
				204.Authorization
			 of appropriations
				(a)In
			 generalThere is authorized
			 to be appropriated to carry out this Act such sums as may be necessary.
				(b)Limitation on
			 use of fundsOf the amounts appropriated pursuant to subsection
			 (a), at least 85 percent shall be used for domestic peace programs, including
			 administrative costs associated with such programs.
				
